KING, Circuit Judge,
dissenting:
To state a claim under 42 U.S.C. § 1983, the Does must allege that Jane was deprived of a liberty or property interest protected by the Fourteenth Amendment. The majority concludes that under the circumstances present in this case Jane, and other elementary schoolchildren, have a constitutionally protected liberty interest in remaining safe at school. Our en banc court, and every other circuit to consider the issue, has unequivocally concluded that public school students do not have such an interest under the Constitution. Despite clear and binding precedent to the contrary, the majority today holds that a public school may create a constitutional “special relationship” with a student when it allows her to leave the school with an adult unauthorized to take her. The majority thus elevates a school employee’s careless mistake — failing to ensure that Keyes was authorized to take Jane from the School— into a constitutional violation. The majority’s decision is an unwarranted expansion of the “special relationship” exception to the general rule that state actors are not required to protect individuals from private harm; therefore, I respectfully dissent.
I. BACKGROUND
To be sure, the facts pleaded in the complaint, which we assume to be true at this stage of the litigation, recount a horrifying tale. Stripped of the majority’s rhetorical flourish, the Does’ complaint alleges the following facts: Nine-year-old Jane Doe attended an elementary school in Covington County, Mississippi (the “School”) during the 2007-2008 school year. At some point, Jane’s guardians filled out a “Permission to Check-Out Form,” on which they listed the names of the people with exclusive permission to “check out” Jane from school during the school day. On six separate occasions between September 2007 and January 2008, school employees allowed a man named Tommy Keyes, who allegedly bore no relation to Jane and was not listed on her check-out form, to take Jane from school. On these occasions, Keyes took Jane from school, sexually molested her, and returned her to school without the knowledge or consent of her parents or guardians. Each time Keyes took Jane from school, he simply signed her out as her father, and on one occasion he signed her out as her mother. The complaint alleges that Keyes was able to gain access to Jane because the policy promulgated by the various defendants permitted school employees to release Jane to Keyes without first verifying that he was who he said he was or whether he was among those people listed on her check-out form.
The majority re-char acterizes the allegations in the Does’ complaint and paints a picture suggesting that Jane was “forced” by school employees into the “custody” of Keyes. In actuality, however, the complaint specifically assigns a more passive role to the school employees. The Does allege that the School violated Jane’s constitutional rights “by allowing the Defen*355dant, Tommy Keyes, to check the minor child out from school” without verifying his identity. The School therefore “allowed” Jane to leave with Keyes, rather than “forcing” her to leave with him. More importantly, as I will explain below, nowhere in the complaint do the Does allege that the School or its employees had actual knowledge that Keyes was not authorized to take Jane from the School. They simply allege that school employees did not check Keyes’s identification or verify that he was among the adults listed on Jane’s check-out form.
Furthermore, contrary to the majority’s suggestion, the Does’ complaint does not allege that the school’s check-out policy required school employees to release a student to any adult asking for her release. Rather, the complaint alleges that the policy permitted school employees to release students to parents without checking their identification. The policy thus delegated to school employees the discretion to release a student without verifying the adult’s identity against the check-out authorization form.
Jane, her father, and her paternal grandmother (together, the “Does”) sued the Covington County School District; the Covington County Superintendent of Education, I.S. Sanford, Jr., in his official and individual capacities; the Covington County School Board; and the President of the Covington County School Board, Andrew Keys, in his official and individual capacities (together, “Defendants”). The Does also named Tommy Keyes and other unnamed defendants in their official and individual capacities. The Does asserted claims under 42 U.S.C. §§ 1983, 1985, and 1986, as well as various state law causes of action.
On Defendants’ motion, the district court dismissed the Does’ federal claims for failure to state a claim and declined to exercise jurisdiction over the remaining state law claims. The court concluded that under the Supreme Court’s decision in De-Shaney v. Winnebago County Department of Social Services, 489 U.S. 189, 109 S.Ct. 998, 103 L.Ed.2d 249 (1989), Jane had no constitutional right to be protected from harm inflicted by a private actor such as Keyes except under one of two narrow exceptions — the “state-created danger” theory and the “special relationship” exception. The district court assumed that the state-created danger theory was available in this circuit, but held that the Does had not sufficiently pleaded a violation based on that theory. The court thus determined that the “primary question” was whether the Does could state a claim based on a special relationship between Jane and Defendants, and concluded that the claim was foreclosed by Fifth Circuit precedent. For the following reasons, I would affirm the district court’s judgment dismissing the Does’ § 1983 claims.
II. DISCUSSION
A DeShaney and the “Special Relationship” Exception
The majority’s decision purports to be guided by the Supreme Court’s decision in DeShaney. In that case, the Supreme Court stated in no uncertain terms that state actors cannot be held liable for the actions of a private actor or for failing to protect an individual from harm inflicted by a private actor. 489 U.S. at 197, 109 S.Ct. 998 (“As a general matter, then, we conclude that a State’s failure to protect an individual against private violence simply does not constitute a violation of the Due Process Clause.”). The Court also recognized that this general principle is subject to at least one very limited exception— when the state creates a “special relationship” with an individual — but that excep*356tion has never been extended to public schoolchildren.
1. DeShaney Recognizes a Limited Duty to Protect
In DeShaney, Joshua DeShaney and his mother sued the Winnebago County Department of Social Services and various individual defendants when Joshua was severely beaten by his father after being returned to his father’s custody following an investigation of allegations of child abuse. Id. at 193, 109 S.Ct. 998. Joshua and his mother alleged that the Department and its employees had violated his substantive due process rights by failing to protect Joshua from his father’s violence even though they knew that he faced a very real danger of harm. Id. The Supreme Court held that the plaintiffs could not maintain an action under § 1983 because there had been no constitutional violation. Id. at 202, 109 S.Ct. 998. The Court noted that the Fourteenth Amendment was enacted to “protect the people from the State, not to ensure that the State protect[s] them from each other.” Id. at 196, 109 S.Ct. 998. The Fourteenth Amendment “forbids the State itself to deprive individuals of life, liberty, or property without ‘due process of law,’ but its language cannot fairly be extended to impose an affirmative obligation on the State to ensure that those interests do not come to harm through other means.” Id. at 195, 109 S.Ct. 998. Thus, “a State’s failure to protect an individual against private violence simply does not constitute a violation of the Due Process Clause.” Id. at 197, 109 S.Ct. 998.
The Court noted that this categorical rule is subject to at least one very limited exception.1 A state may create a “special relationship” with a particular citizen, requiring the state to protect him from harm, “when the State takes a person into its custody and holds him there against his will.” Id. at 199-200, 109 S.Ct. 998. In such instances, “the Constitution imposes upon it a corresponding duty to assume some responsibility for his safety and general well-being.” Id. at 200, 109 S.Ct. 998. That “special relationship” exists when the State incarcerates a prisoner, Estelle v. Gamble, 429 U.S. 97, 97 S.Ct. 285, 50 L.Ed.2d 251 (1976), or involuntarily commits someone to an institution, Youngberg v. Romeo, 457 U.S. 307, 102 S.Ct. 2452, 73 L.Ed.2d 28 (1982). The Court reasoned that
when the State by its affirmative exercise of its power so restrains an individual’s liberty that it renders him unable to care for himself, and at the same time fails to provide for his basic human needs — e.g., food, clothing, shelter, medical care, and reasonable safety — it transgresses the substantive limits on state action set by the Eighth Amendment and the Due Process Clause.
DeShaney, 489 U.S. at 200, 109 S.Ct. 998. The Court stated that “[t]he affirmative duty to protect arises not from the State’s knowledge of the individual’s predicament or from its expressions of intent to help him, but from the limitation which it has *357imposed on his freedom to act on his own behalf.” Id.
In addition to the circumstances of incarceration and involuntary institutionalization recognized by the Court in De-Shaney, we have extended the “special relationship” exception to the placement of children in foster care. Griffith v. Johnston, 899 F.2d 1427, 1439 (5th Cir. 1990). We reasoned that the state assumes a constitutional duty to care for children under state supervision because “the state’s duty to provide services stems from the limitation which the state has placed on the individual’s ability to act on his own behalf.” Id. We have not extended the DeShaney special relationship exception beyond these three situations, and as I discuss below, we have explicitly held that the state does not create a special relationship with children attending public schools.
2. Schools and the Special Relationship Exception in the Fifth Circuit
We have twice considered en banc whether the “special relationship” exception to the DeShaney rule applies in the context of public schools. Doe v. Hillsboro Indep. Sch. Dist., 113 F.3d 1412 (5th Cir. 1997) (en banc); Walton v. Alexander, 44 F.3d 1297 (5th Cir.1995) (en banc). In both cases, we concluded that a public school does not have a “special relationship” with a student that would require the school to protect the student from harm.
In Walton v. Alexander, a student at the Mississippi School for the Deaf, a residential public school, was sexually assaulted by a fellow student. 44 F.3d at 1299. Even though the school was a residential school, and thus responsible for fulfilling most of the students’ day-to-day needs, we held that the school had not created a special relationship with the plaintiff student. Id. at 1305. In so holding, we reasoned that the special relationship exception applies only “when the state has effectively taken the plaintiffs liberty under terms that provide no realistic means of voluntarily terminating the state’s custody and which thus deprives the plaintiff of the ability or opportunity to provide for his own care and safety.” Id. In contrast, the plaintiff “attended [the] school voluntarily with the option of leaving at will.” Id.
We next addressed the special relationship exception in Doe v. Hillsboro Independent School District, where we likewise held that the exception did not apply in the context of a public school. 113 F.3d at 1415. The plaintiff student in that case was thirteen years old. She was “kept after school to do special work on her studies” and was sexually assaulted by a school janitor when she was sent to an empty area of the school to retrieve supplies for the teacher. Id. at 1414. We rejected the plaintiffs argument that a special relationship existed between the school and the student due to the fact that school attendance was required by state law, “declin[ing] to hold that compulsory attendance laws alone create a special relationship giving rise to a constitutionally rooted duty of school officials to protect students from private actors.” Id. at 1415. We reasoned that “[t]he restrictions imposed by attendance laws upon students and their parents are not analogous to the restraints of prisons and mental institutions” because “[t]he custody is intermittent[,] the student returns home each day, [and] [p]arents remain the primary source for the basic needs of their children.” Id.
Both before and after our en banc decisions, no panel of this court has ever recognized a special relationship between a public school and its students. See Doe v. San Antonio Indep. Sch. Dist., 197 Fed. Appx. 296, 298-300 (5th Cir.2006) (finding *358no “special relationship” between school and thirteen-year-old special education student when student was allowed to leave with her “uncle,” who later molested her); Teague v. Tex. City Indep. Sch. Dist., 185 Fed.Appx. 355, 357 (5th Cir.2006) (finding no “special relationship” between a school and an eighteen-year-old special education student who was sexually assaulted by another special education student); Johnson v. Dallas Indep. Sch. Dist., 38 F.3d 198, 202-03 (5th Cir.1994) (no special relationship between a high school and a student shot and killed in school hallway during the school day by a boy who was not a student but had gained access to the school); Leffall v. Dallas Indep. Sch. Dist., 28 F.3d 521, 529 (5th Cir.1994) (no special relationship between a high school and a student fatally wounded by a gunshot fired in the school parking lot during a school dance).
Under our binding precedent, a public school does not have a DeShaney special relationship with its students requiring the school to ensure the students’ safety.2 Public schools do not take students into custody and hold them there against their will in the same way that a state takes prisoners, mental health patients, and foster children into its custody. See DeShaney, 489 U.S. at 199-200, 109 S.Ct. 998; Griffith, 899 F.2d at 1439. Without a “special relationship,” a public school has no constitutional duty to ensure the safety of the students attending the school. That is not to say that schools have absolutely no duty to ensure that students are safe during the school day. Schools may have such a duty by virtue of a state’s tort or other laws. However, “[sjection 1983 imposes liability for violations of rights protected by the Constitution, not for violations of duties of care arising out of tort law.” Doe v. Taylor Indep. Sch. Dist., 15 F.3d 443, 450 (5th Cir.1994) (en banc) (citation and internal quotation marks omitted). The question posed to us is whether the School, through its affirmative exercise of state power, assumed a constitutional duty to protect Jane. I am compelled by our precedent, and by the Supreme Court’s guidance in DeShaney, to conclude that the School did not assume that duty. Although education is compulsory in Mississippi, Jane’s guardians voluntarily sent her to public school and they were free to remove her from the School at any time. The School did not restrain Jane’s liberty to the extent that neither she nor her guardians were unable to provide for her basic needs. Because the School had no duty to ensure Jane’s safety, Jane had no constitutional liberty interest in being safe at school. The Does have therefore failed to state a claim under § 1983 for a constitutional violation under the “special relationship” exception.
3. Special Relationships in Other Circuits
Conspicuously absent from the majority’s opinion is a discussion of the decisions from other circuits. Like our court, each circuit to address the issue has concluded that compulsory attendance laws do not create a “special relationship” between public schools and their students because even though school attendance is compulsory, public schools do not place the same restraints on students’ liberty as do pris*359ons and state mental health institutions. Hasenfus v. LaJeunesse, 175 F.3d 68, 71 (1st Cir.1999) (fourteen-year-old student attempted suicide after being sent unsupervised to a locker room); D.R. v. Middle Bucks Area Vocational Technical Sch., 972 F.2d 1364, 1371-72 (3d Cir.1992) (en banc) (sixteen-year-old student was sexually assaulted by fellow students in a unisex bathroom and darkroom, both of which were part of a classroom where a teacher was present during the attacks); Stevenson ex rel. Stevenson v. Martin Cnty. Bd. of Educ., 3 Fed.Appx. 25, 31 (4th Cir.2001) (ten-year-old student assaulted by his classmates); Doe v. Claiborne Cnty., Tenn., 103 F.3d 495, 510 (6th Cir.1996) (fourteen-year-old student sexually assaulted by an athletic coach off school grounds); J.O. v. Alton Cmty. Unit Sch. Dist. 11, 909 F.2d 267, 272-73 (7th Cir. 1990) (teacher sexually molested two “school-age children”); Dorothy J. v. Little Rock Sch. Dist., 7 F.3d 729, 734 (8th Cir. 1993) (mentally retarded high school boy was sexually assaulted by another mentally retarded student); Patel v. Kent Sch. Dist., 648 F.3d 965, 973-74, 2011 WL 2684939, at *6-7 (9th Cir. July 11, 2011) (developmentally disabled high school student was sexually assaulted by a classmate when she was permitted to use restroom alone even though her parents specifically requested that she be under adult supervision at all times due to her disability); Maldonado v. Josey, 975 F.2d 727, 732-33 (10th Cir.1992) (eleven-year-old boy died of accidental strangulation in an unsupervised cloakroom adjacent to his classroom); Wyke v. Polk Cnty. Sch. Bd., 129 F.3d 560, 569 (11th Cir.1997) (thirteen-year-old boy committed suicide a few days after an unsuccessful attempt and school officials never told his parents of the attempt).
As the forgoing cases demonstrate, other circuits have addressed this issue under a wide variety of circumstances. The claims have involved children as young as ten, children with developmental disabilities, and children left alone without supervision. Yet, invariably, each circuit has held that public schools do not have a constitutional duty to protect students from harm, whether that harm is inflicted by a school employee, a fellow student, or the student himself. The majority thus makes ours the only circuit to recognize such a duty.

B. The Majority’s Theory of Liability

Against this backdrop, and the many decisions to the contrary, the majority concludes that Jane had a constitutionally protected liberty interest. According to the majority, the stars have aligned and created just the right set of circumstances that expose the School to constitutional liability. The majority relies on two factors for its conclusion that the School created a “special relationship” with Jane that required the School to protect her from harm: (1) Jane’s “very young, prepubescent age”; and (2) that the School affirmatively acted to “force” Jane into “Keyes’s exclusive off-campus custody.” Majority Op. at 345. Neither of these factors provides a basis to conclude that the School assumed a constitutional duty to protect Jane. The majority both exaggerates the allegations in the Does’ complaint and ignores the contours of the “special relationship” exception to create a cause of action where none exists.3
*3601. Jane’s Young Age
The majority reasons that Jane’s young age distinguishes this case from the many others in which we have held that schools have no special relationship with their students. The majority suggests that because nine-year-old children “are never permitted to leave the school grounds by themselves,” and because they “virtually never possess the will or fortitude to challenge adult figures,” public schools are constitutionally required to ensure their safety during the school day. Majority Op. at 346. Neither contention is sufficient to distinguish this case.
The majority contends that, because of her age, the School placed greater restrictions on Jane’s liberty and that these additional age-appropriate restrictions were sufficient to create a special relationship. Our en banc precedent directly contravenes the majority’s contention. We have said that schools do not have a special relationship with students because “[p]arents remain the primary source for the basic needs of their children.” Hillsboro, 113 F.3d at 1415. This is as much true for elementary students as it is for high school students. Nevertheless, the majority states that the fact that elementary school students return to their parents’ care at the end of each school day “has nothing to do with the duty owed to such very young students while they are in the compulsory custody of their elementary schools during the course of the school day.” Majority Op. at 347. No matter the age of the child, parents are the primary providers of food, clothing, shelter, medical care, and reasonable safety for their minor children. Thus, the fact that all public school students return to their parents’ care at the end of each day has everything to do with the duty owed to them by the school.
The majority also contends that Jane’s attendance at the School was somehow more compulsory than if she were a teenager, which distinguishes this case from Walton and our other cases holding that compulsory attendance laws are insufficient to create a special relationship because the School had “compulsory custody” of Jane.4 Majority Op. at 347. But Jane’s young age does not alter the voluntary nature of her attendance at the School. While it may be true that elementary school students are subject to more rules during the school day, their attendance at school is no more or less mandato*361ry than teenagers’ attendance.5 In Walton, we held that there was no special relationship in part because the plaintiff student voluntarily attended a residential school for deaf children. Jane’s attendance at her school was no less voluntary. The fact that Jane’s parents sent her to a public elementary school, rather a residential school for deaf children, does not alter the voluntary nature of Jane’s attendance at that school.
In fact, Jane was subject to the exact same Mississippi compulsory education laws as the plaintiff in Walton. Mississippi requires parents to enroll their children in school until age seventeen. Miss.Code Ann. § 37-13-91(3). Parents may fulfill this obligation in any number of ways, only one of which is to enroll their children in public school. See id. I am not unaware that for the vast majority of parents in Mississippi, the only way for them to fulfill their obligation is to enroll their children in public school. But that practicality does not alter the fact that Jane’s parents voluntarily sent her to the School as a means of fulfilling their obligation to educate her. Jane’s parents were free at any time to remove Jane from the School if they felt that her safety was being compromised. This reality is a far cry from the situation of incarcerated prisoners, institutionalized mental health patients, or children placed in foster care. Mississippi’s compulsory education law is therefore insufficient under our precedent to create a special relationship between the School and Jane, despite Jane’s young age.
Jane’s immaturity is also insufficient to distinguish this case ,from Walton and Hillsboro. The majority holds that “there is a continuum of restrictions that the State must impose on a private citizen to trigger a special relationship,” suggesting that we ought to examine an individual's characteristics to determine whether the state has assumed a duty to care for her. Majority Op. at 345. This approach is unsupported by precedent. Far from a continuum of restrictions, the situations in which the state assumes a duty of care sufficient to create a special relationship are strictly enumerated and the restrictions of each situation are identical. In the cases of incarceration, institutionalization, and foster care, the state has rendered the person in its care completely unable to provide for his or her basic needs and it assumes a duty to provide for these needs. Neither the Supreme Court nor this court has ever suggested that anything less than such a total restriction is sufficient to create a special relationship with the state, regardless of the age or competence of the individual. See DeShaney, 489 U.S. at 200, 109 S.Ct. 998 (“The affirmative duty to protect arises not from the State’s knowledge of the individual’s predicament or from its expressions of intent to help him, but from the limitation which it has imposed on his freedom to act on his own behalf.”).
*362Particularly instructive on this point is the Ninth Circuit’s recent decision in Patel v. Kent School District, 648 F.3d 965, 2011 WL 2684939. There, a developmentally disabled student had several sexual encounters with a classmate in a restroom adjacent to her classroom. Id. 648 F.3d at 969-70, 2011 WL 2684939 at *2. The student’s parents had requested that she remain under adult supervision at all times because her disability prevented her from recognizing dangerous situations and caused her to be overly friendly with others. Id. 648 F.3d at 968-69, 2011 WL 2684939 at *1. Nevertheless, the student’s teacher allowed her to use the restroom alone in order to foster her development. Id. 648 F.3d at 969-70, 2011 WL 2684939 at *2. The Ninth Circuit held that compulsory school attendance laws do not create a “special relationship” between public schools and students that would require schools to protect the students from harm. Id. 648 F.3d at 974, 2011 WL 2684939 at *7. Of particular import to this case, the Ninth Circuit also rejected the student’s contention that the school was required to protect against her “special vulnerabilities.” Id. The court reasoned that “[i]n the case of a minor child, custody does not exist until the state has so restrained the child’s liberty that the parents cannot care for the child’s basic needs,” and the student’s disability did not prevent her parents from caring for her basic needs. Id. Under the Ninth Circuit’s reasoning, a special relationship does not depend on the characteristics of the individual. Therefore, Jane’s young age and immaturity do not warrant a special relationship for anything less than a total restriction on her liberty such as placement in foster care or involuntary institutionalization.
Even more troubling is the majority’s seemingly arbitrary distinction between the thirteen- and fourteen-year-old students in Walton and Hillsboro and nine-year-old students like Jane. Without citation to any evidence in the record or otherwise the majority declares that “[n]ineyear-old children like Jane virtually never possess the will or fortitude to protest or challenge adult authority figures” and that “such youngsters [are not] generally apprised of or able to recognize threats to their safety.” Majority Op. at 346. If thirteen-year-old children do have these traits, but nine-year-old children do not, we are left to wonder when, exactly, children acquire these traits for constitutional purposes.6 Do schools need to evaluate the maturity of each student to determine whether the school has a “special relationship” with that student? What about mentally disabled students? In other cases involving children with a variety and range of limitations, courts have not considered a student’s particular characteristics as a factor in the analysis. See, e.g., Patel, 648 *363F.3d at 968, 2011 WL 2684939, at *1 (noting that the plaintiff “had difficulty maintaining an appropriate physical distance from other people, refraining from talking about personal or embarrassing things, and conveying an age-appropriate understanding of etiquette”); Middle Bucks, 972 F.2d at 1371-72 (noting, but not taking into consideration, the fact that “parents have even greater involvement” in the education of special education students). A constitutional duty to protect a student from harm should not depend on the maturity of the student, a factor not in the control of the state; rather, it depends on the level of care the state has affirmatively undertaken to provide, a factor that is in the control of the state. Through their public school systems, states take on the responsibility of educating students, but, no matter the age of the student, public schools simply do not take on the responsibility of providing “food, clothing, shelter, medical care, and reasonable safety” for the students they educate by virtue of compulsory attendance laws. See DeShaney, 489 U.S. at 200, 109 S.Ct. 998.
While we should have every reason to expect that public schools can and will provide for the safety of public school students, no matter their age, our precedents, and the decisions of every other circuit to have considered this issue, dictate that in almost every circumstance schools are simply not constitutionally required to ensure students’ safety. Despite her young age, Jane was not attending the School through the “affirmative exercise of State power”; she was attending the School because her parents voluntarily chose to send her there. Moreover, Jane’s young age did not prevent her parents from caring for her or providing for any of her basic needs.
2. Allowing Jane to Leave with Keyes
The majority holds that, if a child is as young as Jane, a public school may create a special relationship with the student, and assume a duty to care for that student, “if the State had custody of a child and then affirmatively placed him in a non-legal guardian, private actor’s custody.” Majority Op. at 348. In so holding, the majority equates the School’s act of releasing Jane to Keyes with a state’s act of placing a child in foster care, in that the School placed her in the custody of an adult who was not her parent and during which custody her parents could not care for her basic needs. Even assuming that the school had custody over Jane to the exclusion of her legal guardians, which it did not, the School did not knowingly transfer that custody to an unauthorized individual. The complaint alleges that the school employee releasing Jane committed an affirmative act, but what is missing is any allegation that the school employee actually knew that Keyes was unauthorized to take Jane from school. Instead, the complaint alleges that the school employees were “deliberately indifferent” to the risk that Keyes was unauthorized; it does not allege that the school employees had actual knowledge that Keyes was unauthorized. The School’s “deliberate indifference” is insufficient to create a special relationship between the School and Jane.
Implicit in the Supreme Court’s holding that a state may create a special relationship through an “affirmative exercise of its power” is the state actor’s knowledge that it is restricting an individual’s liberty. When a state incarcerates a prisoner, institutionalizes a mental health patient, or places a child in foster care, the state undoubtedly knows that it has restricted the individual’s liberty and rendered him unable to care for his basic human needs. When a school employee carelessly fails to ensure that an adult is authorized to take an elementary student from the school, no *364state actor has knowledge that the school has restricted the student’s liberty to any degree because the adult taking the student from school may or may not be authorized. Under the majority’s opinion, an employee’s failure to check the adult’s identification will not always result in a corresponding duty to ensure the student’s safety; rather, that duty arises only when that failure results in the child being released to an unauthorized adult. Without any reason to believe that the school employee releasing Jane knew that Keyes was not authorized to take her from school, we simply cannot infer that the School had knowledge that it was restricting Jane’s liberty or restricting her or her guardian’s ability to care for her basic human needs. That a public school could assume a duty without having actual knowledge that it was restricting a student’s liberty to such a degree that it would assume a constitutional duty to care for that student is an unprecedented expansion of the Fourteenth Amendment.7
The majority implicitly suggests that the School did have actual knowledge that Keyes was not authorized to take Jane from the School by referring to Keyes as an “unknown and unauthorized adult,” an “unauthorized stranger,” and an “adult stranger.” Majority Op. at 340, 341, 347. There are absolutely no facts in the complaint to suggest that Keyes was a stranger or unknown to either the school employees or to Jane. The majority also states several times that Jane was “forced” to leave the School with Keyes “against her will.” Majority Op. at 338, 339, 340, 345, 347, 348. The majority’s colorful language twists the facts as alleged in the complaint. The complaint contains no suggestion that the school employees had to force Jane to leave against her will; it alleges that Jane was “allowed” to leave with Keyes. The complaint therefore does not allege facts from which we can even infer that the School had actual knowledge that Keyes was not authorized to take Jane from school.8

*365
C. The Does’ Remaining Theories of Liability

Having concluded that the School had no special relationship with Jane that imposed on the School a constitutional duty to protect her from harm, I turn to the Does’ remaining theories of liability. The Does also assert that liability can be predicated on the “state-created danger” theory of liability. After DeShaney, some circuits used the following language in the Court’s opinion to provide a basis for § 1988 liability for harm inflicted by private actors:
While the State may have been aware of the dangers that Joshua faced in the free world, it played no part in their creation, nor did it do anything to render him any more vulnerable to them. That the State once took temporary custody of Joshua does not alter the analysis, for when it returned him to his father’s custody, it placed him in no worse position than that in which he would have been had it not acted at all....
DeShaney, 489 U.S. at 201, 109 S.Ct. 998 (emphases added). Under the state-created danger theory, a state actor may be liable under § 1983 if the state actor created or knew of a dangerous situation and affirmatively placed the plaintiff in that situation. See, e.g., Carlton v. Cleburne Cnty., 93 F.3d 505, 508 (8th.Cir.1996) (“In [the state-created danger] eases the courts have uniformly held that state actors may be liable if they affirmatively created the plaintiffs’ peril or acted to render them more vulnerable to danger. In other words, the individuals would not have been in harm’s way but for the government’s affirmative actions.” (internal citation omitted)).
Unlike almost all other circuits, we have never explicitly adopted the theory. See, e.g., McClendon v. City of Columbia, 305 F.3d 314, 325 (5th Cir.2002) (en banc). The district court in this case acknowledged that this circuit has never expressly recognized the state-created danger theory, but held that even if the theory were recognized, the Does had failed to properly plead facts that amounted to a constitutional violation. The court held that the Does had not alleged that Defendants knew that their policy would allow Jane to be checked out of school by an unauthorized adult and sexually assaulted; therefore, they had not alleged that Defendants were deliberately indifferent to a known danger. I agree that the Does have not sufficiently stated a claim under the state-created danger theory because they did not plead that Defendants knew their policy would lead to a constitutional violation. Such knowledge is required before Defendants may be subject to municipal liability under Monell v. Department of Social Services, 436 U.S. 658, 98 S.Ct. 2018, 56 L.Ed.2d 611 (1978). See Piotrowski v. City of Houston, 237 F.3d 567, 579 (5th Cir.2001) (holding that to establish municipal liability under Monell, a plaintiff must allege that a facially innocuous policy “was promulgated with deliberate indifference to the ‘known or obvious consequences’ that constitutional violations would result”) (quoting Bd. of Cnty. Comm’rs of Bryan Cnty., Okl. v. Brown, 520 U.S. 397, 407, 117 S.Ct. 1382, 137 L.Ed.2d 626 (1997)).
Of course, this assumes that a state actor can be held liable under the state-created danger theory in this circuit. Even if the factual allegations were sufficient, we still must find that Jane was deprived of a constitutional right when the *366school released her to Keyes, i.e., when the school placed her in a dangerous situation. Given that this circuit has studiously avoided recognizing the state-created danger theory as a valid cause of action, I am certainly not prepared at this point to conclude that Jane had a constitutional right not to be released to Keyes.9 Therefore, I would affirm the district court’s judgment dismissing the Does’ complaint for failure to state a claim under the state-created danger theory.
The Does also assert that municipal liability is available under Monell because the School promulgated a policy — the ineffective student check-out policy — that was the moving force behind Jane’s injury. In asserting this theory, the Does ignore the principle that a municipality may be liable only if its policy was “the moving force of [a] constitutional violation.” Monell, 436 U.S. at 694, 98 S.Ct. 2018 (emphasis added). We have stated time and again that “[without an underlying constitutional violation, an essential element of municipal liability is missing.” Becerra v. Asher, 105 F.3d 1042, 1048 (5th Cir.1997). Thus, even if the ineffective check-out policy was the moving force behind Jane’s injury, there can be no § 1983 liability unless Jane suffered a constitutional violation. Jane did not suffer a constitutional violation at the hands of Keyes because private actors cannot commit constitutional violations. The only state actions that could give rise to a constitutional violation in this case are the School’s failure to prevent Keyes from injuring Jane or the act of allowing Jane to be placed in a dangerous situation. As demonstrated above, these acts, or non-acts, do not give rise to a constitutional violation under either the special relationship exception or the state-created danger theory. Therefore, the School cannot be liable under Monell because the check-out policy was not the moving force behind a constitutional violation.
III. CONCLUSION
In concluding that the Does have failed to state a claim for a constitutional violation, I do not suggest that schools ought to allow students to leave with unauthorized adults. The question is simply whether the school’s failure to check Keyes’s identity and be sure that he was authorized to take Jane amounted to a constitutional violation. Supreme Court precedent, our precedent, and the decisions of every other circuit to address the special relationship exception compel me to conclude that it does not. In addition, the state-created danger theory does not provide a basis for liability. For these reasons, I would affirm the district court’s judgment dismiss*367ing the Does’ complaint for failure to state a claim under § 1983.

. Several courts of appeals have recognized a second limited exception, the so-called "state-created danger” theory. See, e.g., Kneipp v. Tedder, 95 F.3d 1199, 1211 (3d Cir.1996); Kallstrom v. City of Columbus, 136 F.3d 1055, 1066 (6th Cir.1998); Ross v. United States, 910 F.2d 1422, 1431 (7th Cir.1990); Carlton v. Cleburne Cnty., 93 F.3d 505, 508 (8th Cir. 1996); Wood v. Ostrander, 879 F.2d 583, 589-90 (9th Cir. 1989); Uhlrig v. Harder, 64 F.3d 567, 572-73 (10th Cir.1995). We have to date declined to recognize the this theory. See, e.g., McClendon v. City of Columbia, 305 F.3d 314, 325 (5th Cir.2002) (en banc). The majority similarly purports not to address the "slippery slope” of the state-created danger theory. Majority Op. at 340 n. 8.


. The majority asserts that in Hillsboro we "indicated that youth, among other circumstances, may create a special relationship between a public compulsory-attendance school and its students." Majority Op. at 345 n. 34. Aside from quoting language in Ingraham v. Wright, 430 U.S. 651, 670, 97 S.Ct. 1401, 51 L.Ed.2d 711 (1977), which I address below, we referred broadly to “students,” and we made no indication that our opinion applied only to middle- or high-school students. See Hillsboro, 113 F.3d at 1415.


. The majority also contorts a statement made by the Supreme Court in a wholly different context in Ingraham v. Wright, 430 U.S. 651, 97 S.Ct. 1401, 51 L.Ed.2d 711 (1977), into a suggestion that the Court would find a special relationship in this case. Majority Op. at 344-45. Addressing claims brought by a group of students alleging that corporal punishment in public schools was prohibited by the Eighth Amendment, the Court stated that *360”[t]he schoolchild has little need for the protections of the Eighth Amendment” because “the public school remains an open institution.” Ingraham, 430 U.S. at 670, 97 S.Ct. 1401. The Court then listed a number of reasons why schools are open institutions, and the majority assumes that the converse of each reason must result in a school that is a closed institution. Yet the Court did not suggest that a public school is no less an open institution if a student is restrained from freely leaving the school due to her young age or if a student is apart from teachers or other students, whether on campus or off. Indeed, in an opinion written far more recently than Ingraham, the Court explicitly stated in dicta that its opinion should not be read to "suggest that public schools as a general matter have such a degree of control over children as to give rise to a constitutional 'duty to protect.’ ” Vernonia Sch. Dist. 47J v. Acton, 515 U.S. 646, 655, 115 S.Ct. 2386, 132 L.Ed.2d 564 (1995) (citing DeShaney, 489 U.S. at 200, 109 S.Ct. 998).


. The majority implies several times that the School had “exclusive” custody of Jane. The complaint does not allege this fact and it is simply untrue. Jane's parents were free to retrieve her from the School at any time; they were not "excluded” from the School or prevented from providing care of any kind to Jane. This is in stark contrast to the “exclusion” her parents would encounter if Jane were incarcerated, institutionalized, or placed in foster care.


. The majority appears to have assumed that the rules and restrictions governing elementary school students are necessarily more restrictive than those governing middle school and high school students. Majority Op. at 346 ("[Nine-year-old children] are never permitted to leave the school grounds by themselves — unlike older teenage students who regularly come and go on their own, during, before, and after school hours.”). While these assumptions may be intuitive, the record is devoid of any evidence or factual allegations regarding the level of freedom accorded to elementary school students vis a vis older students while they are at school. Indeed, the high school in Doe v. San Antonio Independent School District had in place "a non-discretionary release policy that provided that a student may only be released to a parent or legal guardian, a police authority, or a person who a parent had designated by written request.” 197 Fed.Appx. at 298.


. I do not suggest, as the majority seems to believe, that there are no developmental differences between nine-year-old students like Jane and thirteen-year-old students like the plaintiff in Hillsboro, but the majority curiously implies that puberty is the point at which schools no longer have a constitutional duty to protect young students. Majority Op. at 346-47 n. 39. First, there is no allegation in the complaint to suggest that Jane actually was pre-pubescent at the time of the abuse in this case, nor is there any indication that the thirteen-year-old plaintiff in Hillsboro was at a different developmental stage than Jane. Second, the majority points to no evidence that the onset of puberty is linked to whether a child "possess[es] the will or fortitude to protest or challenge adult authority figures” or is "apprised of or able to recognize threats to [her] safety." Majority Op. at 346. While I abhor the thought that another child will endure the abuse that Jane has suffered, a court faced with a similar plaintiff who is between the ages of nine and thirteen is left with no guidance under the majority's opinion to determine whether the school had a constitutional duty to protect that child.


. The majority states that if a school creates a special relationship with a student, "[the school] would violate the Constitution if [the school] was deliberately indifferent to that child's personal security when it handed him over to [a] private actor.” Majority Op. at 348. This statement appears to suggest, illogically, that the same act that creates the special relationship can also violate the duty of care owed to the student. This confuses the act of creating a special relationship with the violation of the duty to protect once the special relationship is created. Under the special relationship exception, the state assumes a duty to care for and protect an individual. Once the special relationship is created, it is the failure to fulfill that duty that gives rise to a constitutional violation. An allegation of deliberate indifference may be sufficient to violate a constitutional duty, but it is not sufficient to create the constitutional duty.


. For this reason, even if we were to subscribe to the Third Circuit's decision in Horton v. Flenory, 889 F.2d 454 (3d Cir.1989), this case is distinguishable. In Horton, the court concluded that the plaintiff was in de facto police custody because "[the city] delegated to [the club owner] its traditional police functions.” Id. at 458. There is no question that suspects in police custody are in a special relationship with the state requiring the state to ensure their reasonable safety. See, e.g., Scott v. Moore, 114 F.3d 51, 53-54 (5th Cir. 1997) (en banc). In Horton, the police officer who left the plaintiff in the custody of the club owner knew that the plaintiff "had already been mistreated and was in fear” and thus knew that the plaintiff's liberty had been restricted and knew of the danger of leaving the plaintiff alone with the club owner. 889 F.2d at 457.
Here, the majority suggests that "the School was aware that nine-year-old Jane’s safety was threatened by (and Jane had reason to be fearful of) its checking her out to Keyes without verifying his identity.” Majority Op. at 350. However, the complaint alleges that the School was aware of the risk of harm, not that the School knew it was releas*365ing Jane to an unauthorized adult. Again, an allegation that the School was deliberately indifferent to the risk may be sufficient to allege a violation of a constitutional duty imposed by a special relationship, but it is not enough to create such a duty.


. I note that the majority’s standard for creating a "special relationship” in this case is strikingly similar to the standard under the state-created danger theory. Although we have never adopted the state-created danger theory as a basis for liability, we have articulated the elements of such liability: (1) "[T]he environment created by the state actors must be dangerous”; (2) "they must know it is dangerous”; and (3) "they must have used their authority to create an opportunity that would not otherwise have existed for the third party’s crime to occur.” Johnson v. Dallas Indep. Sch. Dist., 38 F.3d 198, 201 (5th Cir. 1994). The distinction between a constitutional special relationship and a state-created danger is that, in creating a special relationship, the state assumes an ongoing duty to provide for all of an individual's basic needs as a result of restricting the individual’s liberty, whereas under the state-created danger theory a state actor assumes a duty to protect an individual from harm by virtue of the state actor having placed that individual in harm’s way, i.e., to provide for the individual’s safety. Under the majority’s opinion, the School had a duty to protect Jane from harm because it placed her in a potentially harmful situation when it released her to Keyes. See Majority Op. at 348. The majority never suggests that the School undertook to provide for all of Jane’s basic needs.